Appeal from a resentence of the Livingston County Court (Dennis S. Cohen, J.), rendered September 11, 2008. Defendant was resentenced following his conviction, upon his plea of guilty, of sodomy in the first degree.
It is hereby ordered that the resentence so appealed from is unanimously reversed on the law, the original sentence is reinstated and the matter is remitted to Livingston County Court for proceedings pursuant to CPL 470.45.
Memorandum: County Court erred in resentencing defendant pursuant to Correction Law § 601-d to a period of postrelease supervision after defendant had completed serving his determinate sentence of imprisonment and had been released from confinement (see People v Williams, 14 NY3d 198 [2010]; People v Appleby, 71 AD3d 1545 [2010]; People v Peterkin, 71 AD3d 1402 [2010]). We therefore conclude that reversal is required. Present — Scudder, P.J., Martoche, Lindley, Green and Gorski, JJ.